Citation Nr: 0433913	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  00-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
left kidney.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board issued a decision in this case in August 2002, 
denying the claimed benefit.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court issued an Order in July 2004 vacating the 
Board's decision and remanding the case for compliance with 
the instructions in the Joint Motion.  

The case is again before the Board for appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion noted that the Board's August 2002 decision 
had failed to ensure compliance with its own Remand to the RO 
in March 2001, citing Stegall v. West, 11 Vet. App. 268 
(1998).  The March 2001 Remand had instructed the RO to 
"ensure adherence to the new statutory provisions," 
referring to the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA provided enhanced notice and duty to assist 
requirements in claims for VA benefits.  Although the RO 
furnished the veteran a supplemental statement of the case 
that set forth the new regulations implementing the VCAA, the 
record does not indicate that the RO specifically informed 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim for service 
connection for adenocarcinoma of the left kidney, informed 
him about the information and evidence that VA will seek to 
provide, informed him about the information and evidence he 
is expected to provide, or requested that the veteran provide 
any evidence in his possession that pertains to the claim.  

Further, a brief received from the veteran's attorney in 
November 2004 contends that the medical opinion that was 
obtained in April 2001 did not address all the questions in 
the Board's March 2001 Remand that requested that opinion.  
The attorney requested an additional examination and medical 
opinion.  The Board believes, however, that the April 2001 
physician's opinion provided sufficient information; no 
further examination is necessary.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:

1.  Ensure full compliance with the 
notice provisions of the VCAA, that is, 
specifically (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim for service connection for 
adenocarcinoma of the left kidney; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  Ensure full compliance 
with the enhanced duty to assist 
provisions of the VCAA.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated or examined him for 
adenocarcinoma of the left kidney or 
residuals of its surgical resection since 
December 1999, including the approximate 
dates of such treatment.  With any needed 
signed releases, the RO should request 
copies of the records of all treatment 
identified by the veteran.  All records 
so obtained should be associated with the 
claims file.  

3.  Upon completion of the requested 
actions, the RO should again consider the 
veteran's claim.  If any action taken 
remains adverse to him, he and his 
attorney should be provided with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




